Detailed Action

Response to Arguments

Applicant's arguments filed on October 14, 2022 have been fully considered but they are not persuasive.

In regards to claim 1, the applicant argues that the prior art does not teaches a receiver that wirelessly connects to the sensor and that is configured to receive the key [see applicant’s arguments pg. 7 L. 1-14].
The examiner respectfully disagrees with the applicant. The applicant appears to be reading each prior art individually and not as a combination as intended in the 103 rejection. Say et al. (US-6,175,752), which was part of the rejection, explicitly teaches that a receiver can be wirelessly connected to the analyte sensor [see Say fig. 1 elements 44 (sensor) and 46 or 48 (receiver), col. 36 L. 61-64, col. 41 L. 10-21, col. 42 L. 2-4]. Furthermore, Say explicitly teaches that the receiver is a display device configured to display the sensor data received from the analyte sensor [see Say col. 6 L. 64-67, col. 7 L. 1-2]. Also, Mannheimer et al. (US-6,553,241), which was also part of the rejection, teaches that a display device, configured to display sensor data, can use a key to prevent displaying of data when the sensor has expired [see Mannheimer col. 4 L. 44-46], and Neel et al. (US-8,147,429), which was also part of the rejection, teaches that the key used to determined expiration of a sensor can be received via user input or by download [see Neel col. 12 L. 59-67]. These teachings of Mannheimer and Neel means that the key used by a display device can be received via user input or download.  Furthermore, as shown, above, Say teaches that the display device is a receiver. Therefore, the combination of Say, Neel and Mannheimer teaches that the receiver, which is a display device, can receive the key via user input or download and can decide whether to display the sensor data based on the key. For the reasons, presented above, the applicant’s arguments are not persuasive.  

In regards to claim 8, the applicant argues that the cited prior art does not teach all the keys of the claimed group and that there would have not motivation to select the keys of the claimed group [see applicant’s arguments pg. 8 L. 15-26].
The examiner respectfully disagrees with the applicant. As explained in the office action, the combination teaches that the key can be a sensor duration or a number of sensor systems [see Neel col. 1 L. 52-61]. Furthermore, the examiner explained that one of ordinary skill in the art, at the time of the invention, would have selected the keys from the claimed group because the keys of the claimed group will help to determine when the sensor has expired and limit the use of the sensor. The fact that Neel teaches that a certain type of key can be used to determine expiration of the sensor does not mean that it is not obvious to use other keys or data to tell the system when the sensor has expired. In fact, one of ordinary skill in the art would have use any type of key or data that could tell the system when a sensor has expired as the key for the system. For this reason, the applicant’s arguments are not persuasive. 


Applicant’s arguments with respect to claim(s) 11 has/have been considered but are moot in view of new ground(s) of rejection necessitated by the amendments.

Double Patenting Rejections

Claim(s) 1 and 11 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over of U.S. Patent Nos.7,640,048, 8,750,955 and 8,231,531 for the reasons provided in the office action mailed on June 14, 2022.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 8 and 17 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In regards to claim 8, the claim recites in line 5 “selected from the group consisting of”. The word “the” in front of the limitation “group” means that the limitation was previously defined. However, the limitation was not previously defined. Therefore, the limitation lacks of antecedent basis, and the claim is indefinite. The examiner has interpreted line 1 of the claim in the following way in order to advance prosecution: “selected from [[the]] a group consisting of”.

In regards to claim 17, line 3 of the claim has the same issues described in the rejection of claim 8. For this reason, the claim is indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1, 3-5 and 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Say et al. (US-6,175,752) in view of Neel et al. (US-8,147,426) and Mannheimer et al. (US-6,553,241).

In regards to claim 1, Say teaches a method for monitoring glucose using an analyte sensor [fig. 1 element 42, col. 6 L. 55-61]. Also, Say teaches that the analyte sensor is operatively connected to a receiver via wireless transmission [fig. 1 elements 44 (sensor) and 46 or 48 (receiver), col. 36 L. 61-64, col. 41 L. 10-21, col. 42 L. 2-4].
Say does not teach that the method comprises limiting use of an analyte sensor to a predetermined time period.
On the other hand, Neel teaches that the method comprises limiting use of the analyte sensor to a predetermined time period [col. 11 L. 52-61, col. 13 L. 36-48]. Neel teaches that the method comprises providing an expiration date (a key) associated with the analyte sensor [col. 11 L. 52-61, col. 12 L. 52-65]. Furthermore, Neel teaches that the key is configured to control an amount of time over which information is obtained from the analyte sensor [col. 12 L. 52-65, col. 13 L. 36-48].  
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to use Neel’s teachings of providing an expiration date for the analyte sensor in the method taught by Say because it will permit the system to obtain data only from analyte sensors that are not expired and are certified to provide accurate measurements.
The combination of Say and Neel further teaches that sensor data is transmitted to a receiver for evaluation and display [see Say see Say fig. 1 elements 46 or 48, col. 6 L. 64-67, col. 7 L. 1-2]. However, the combination does not teach that the receiver can also use the key.
On the other hand, Mannheimer teaches that the device in charge to evaluate and display sensor data can store in its memory the expiration data (the key) in order to prevent evaluation and display of the data when a sensor is expired [col. 4 L. 44-59].
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to use Mannheimer’s teachings of providing the key to the device displaying the sensor data in the method taught by the combination because it will permit the receiver that displays the data to prevent displaying of data when the sensor has expired.
The combination of Say, Neel and Mannheimer teaches that the receiver can use the key to prevent displaying of data when the sensor has expired [see Mannheimer col. 4 L. 44-59]. Furthermore, the combination teaches the concept of the key being entered or downloaded by the user to the device that uses the key [see Neel col. 12 L. 59-65]. This teaching means that the device using the key receives the key.  
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to use Neel’s teachings of receiving the key in the receiver taught by the combination because it will permit the receiver to obtain the key after it has been manufactured.

In regards to claim 3, the combination of Say, Neel and Mannheimer, as applied in claim 1 above, further teaches that the receiver is configured to display sensor data [see Say fig. 1 elements 46 or 48, , col. 6 L. 64-67, col. 7 L. 1-2].  

In regards to claim 4, the combination of Say, Neel and Mannheimer, as applied in claim 1 above, further teaches that the sensor is operatively connected to an electronics unit that is configured to provide at least one way wireless transmission to the receiver [see Say fig. 18A element 98 and 93, col. 27 L. 19-26, col. 32 L. 12-16, col. 33 L. 7-20, col. 36 L. 61-64, col. 41 L. 10-21, col. 42 L. 2-4].

In regards to claim 5, the combination of Say, Neel and Mannheimer, as applied in claim 3 above, teaches that the receiver will not display data from the sensor after the sensor has expired, wherein the key is used to determine if the sensor has expired [see Mannheimer 44-59]. This teaching means that the receiver is configured to control an amount of time over which the information is displayed on the receiver from the sensor in response to the key.  

In regards to claim 9, the combination of Say, Neel and Mannheimer, as applied in claim 1 above, further teaches that the same key can be used for a lot of sensors that are sold/manufactured together [see Neel col. 11 L. 52-61]. This teaching means that the key is configured for use with a plurality of analyte sensors.

Claim(s) 2 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Say et al. (US-6,175,752) in view of Neel et al. (US-8,147,426) and Mannheimer et al. (US-6,553,241) as applied to claim 1 above, and further in view of Fennell (US-8,112,240).

In regards to claim 2, the combination of Say, Neel and Mannheimer, as applied in claim 1 above, further teaches that the analyte sensor is a glucose sensor [see Say col. 6 L. 55-59, col. 7 L. 9-12]. However, the combination does not teach that the sensor is transcutaneous.
On the other hand, Fennell teaches that the glucose sensor can be a transcutaneous glucose sensor [col. 1 L. 53-56].  
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to use Fennell’s teachings of using a transcutaneous sensor in the method taught by the combination because a transcutaneous sensor provides accurate glucose measurements.

Claim(s) 6-7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Say et al. (US-6,175,752) in view of Neel et al. (US-8,147,426) and Mannheimer et al. (US-6,553,241) as applied to claim 1 above, and further in view of Bi et al. (US-8,606,684).

In regards to claims 6 and 7, the combination of Say, Neel and Mannheimer, as applied in claim 1 above, further teaches that a key can be used by the system to limit the use of the data obtained by the sensor to a certain amount of time [see Neel col. 11 L. 52-61, col. 12 L. 59-65].  However, the combination does not teach that the key is a software key or a unique code.
On the other hand, Bi teaches that a license key (software key/unique code) can be used to limit the use of data to a certain amount of time [abstract L. 10-16].
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to use Bi’s teachings of using software keys/unique codes to limit the use of data in the method taught by the combination because software keys/unique codes will provide a secure way to limit the use of the sensor and they are easy to implement.

Claim(s) 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Say et al. (US-6,175,752) in view of Neel et al. (US-8,147,426)

In regards to claim 8, Say teaches a method for monitoring glucose using an analyte sensor [fig. 1 element 42, col. 6 L. 55-61].
Say does not teach that the method comprises limiting use of an analyte sensor to a predetermined time period.
On the other hand, Neel teaches that the method comprises limiting use of the analyte sensor to a predetermined time period [col. 11 L. 52-61, col. 13 L. 36-48]. Neel teaches that the method comprises providing an expiration date (a key) associated with the analyte sensor [col. 11 L. 52-61, col. 12 L. 52-65]. Furthermore, Neel teaches that the key is configured to control an amount of time over which information is obtained from the analyte sensor [col. 12 L. 52-65, col. 13 L. 36-48].  
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to use Neel’s teachings of providing an expiration date for the analyte sensor in the method taught by Say because it will permit the system to obtain data only from analyte sensors that are not expired and are certified to provide accurate measurements.
Also, the combination of Say and Neel teaches that the key can be a date that indicates when the sensor expires (sensor duration)  or a number of sensor systems [see Neel col. 11 L. 52-61, col. 12 L. 52-65].
The combination does not explicitly teach that the key is selected from the claimed group consisting of the claimed keys. However, one of ordinary skill in the art, at the time of the invention, would have selected the keys from the claimed group because those keys will help to determine the data that the sensor has expired and limit the use of the analyte sensor.  
Claim(s) 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Say et al. (US-6,175,752) in view of Neel et al. (US-8,147,426) and Mannheimer et al. (US-6,553,241) as applied to claim 1 above, and further in view of Sperduti et al (US-8,407,097).

In regards to claims 10, the combination of Say, Neel and Mannheimer, as applied in claim 1 above, further teaches that the key comprises an expiration date [see Neel col. 11 L. 52-61]. Also, the combination teaches that the key can be downloaded by a user [see Neel col. 12 L. 59-65]. However, the combination does not teach that the key can be obtained from an information tag.
On the other hand, Sperduti teaches that expiration dates can be encoded in a RFID tag that can be read by a reader [col. 26 L. 61-64, col. 27 L. 64-67].
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to use Sperduti’s teachings of providing the expiration date/key in and RFID tag in the method taught by the combination because an RFID tag provides secure means to store the key for later retrieval.

Claim(s) 11-14, 18 and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Say et al. (US-6,175,752) in view of Neel et al. (US-8,147,426) and Leonard et al. (US-2004/0231772).

In regards to claim 11, Say teaches a method for monitoring glucose using an implantable sensor system comprising a reusable part and a disposable part [fig. 1 elements 42 (disposable part) and 44 (reusable part), col. 6 L. 55-61, col. 27 L. 19-26]. Say teaches that the method comprises providing a single-use device associated with the sensor system, wherein the single-use device is configured to be inserted into a host's tissue [fig. 1 element 42, col. 6 L. 55-61, col. 27 L. 19-26]. Furthermore, Say teaches that the method comprises providing a reusable device associated with the sensor system wherein the reusable device is configured to provide sensor information [fig. 1 element 44, col. 6 L. 64-67, col. 7 L. 1-2].
Say does not teach that the method comprises limiting and controlling use of the implantable sensor system.
On the other hand, Neel teaches that the method comprises limiting use of a single use device to limit and control use of sensor systems [col. 11 L. 52-61, col. 13 L. 36-48]. Neel teaches that the method comprises providing an expiration date (a key) associated with the single use device [col. 11 L. 52-61, col. 12 L. 52-65]. Furthermore, Neel teaches that the reusable device is configured to provide sensor information responsive to the receipt of the key [col. 12 L. 52-65, col. 13 L. 36-48].  
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to use Neel’s teachings of providing an expiration date for the single use device to control the reusable device in the method taught by Say because it will permit the system to obtain data only from analyte sensors that are not expired and are certified to provide accurate measurements.
The combination of Say and Neel teaches that the reusable device is configured to provide sensor information [see Say fig. 1 element 44, col. 6 L. 64-67, col. 7 L. 1-2]. However, the combination does not teach that the sensor information includes identification information of the single-use device.
On the other hand, Leonard teaches that sensor data wirelessly provided from a sensor electronic unit to a receiver can include a lot number or a serial number of a single-use device (identification information of the single-use device) and expiration data (key) in order to inform the receiver that the single use device has been used and/or expired and prevent further use of the single-use device [par. 0025 L. 1-8, par. 0026, par. 0028 L. 1-4, par. 0029 L. 4-5]. 
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to use Leonard’s teachings of sensor information including identification information of the single use-device in the method taught by the combination because it will permit the system to let an external receiver to known that the single-use device was already used or is expired.

In regards to claim 12, the combination of Say, Neel and Leonard, as applied in the rejection of claim 11 above, further teaches that the reusable device comprises a receiver configured to receive sensor information [see Say fig. 1 elements 46 or 48, , col. 6 L. 64-67, col. 7 L. 1-2, see Leonard par. 0025 L. 1-8, par. 0026, par. 0028 L. 1-4, par. 0029 L. 4-5].

In regards to claim 13, the combination of Say, Neel and Leonard, as applied in claim 12 above, further teaches that the reusable device further comprises an electronics unit configured to releasably mate with the single-use device [see Say col. 27 L. 19-26, col. 32 L. 12-16, col. 33 L. 7-20].  

In regards to claim 14, the combination of Say, Neel and Leonard, as applied in claim 11 above, further teaches that the single use device can be replaced with a new single use device [see Say col. 27 L. 19-26]. Furthermore, the combination teaches that single use device can be sold in packages containing a plurality of single use devices [see Neel fig. 1, col. 3 L. 34-37, col. 11 L. 27-29]. This teaching means that the method comprises obtaining a package containing a plurality of single-use devices.
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to use Neel’s teachings of selling the single use device in packages that contain multiple single use device in the method taught by the combination because it will permit a user to purchase multiple single use devices at a reduced cost.

In regards to claim 18, the combination of Say, Neel and Leonard, as applied in claim 11 above, further teaches that the reusable device is configured to receive the key via manual entry [see Neel col. 12 L. 60-65].  

In regards to claim 20, the combination of Say, Neel and Leonard, as applied in claim 11 above, further teaches that the key comprises an expiration date (sensor duration information) configured to enable the sensor system to control an amount of time over which information is obtained from the single-use device or is displayed by the reusable device [see Neel col. 11 L. 52-61, col. 13 L. 36-53].  
Claim(s) 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Say et al. (US-6,175,752) in view of Neel et al. (US-8,147,426) and Leonard et al. (US-2004/0231772) as applied to claim 11 above, and further in view of Fennell (US-8,112,240).

In regards to claim 15, the combination of Say, Neel and Leonard, as applied in claim 11 above, further teaches that the single-use device is an analyte sensor [see Say col. 6 L. 55-59, col. 7 L. 9-12]. However, the combination does not teach that the sensor is transcutaneous.
On the other hand, Fennell teaches that the analyte sensor can be a transcutaneous glucose sensor [col. 1 L. 53-56].  
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to use Fennell’s teachings of using a transcutaneous sensor in the method taught by the combination because a transcutaneous sensor provides accurate glucose measurements.

Claim(s) 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Say et al. (US-6,175,752) in view of Neel et al. (US-8,147,426) and Leonard et al. (US-2004/0231772) as applied to claim 11 above, and further in view of Bi et al. (US-8,606,684) and Satkunanathan et al. (US-7,676,437).

In regards to claims 16, the combination of Say, Neel and Leonard, as applied in claim 11 above, further teaches that a key can be used by the system to limit the use of the data obtained by the sensor to a certain amount of time [see Neel col. 11 L. 52-61, col. 12 L. 59-65].  However, the combination does not teach that the key is a license code.
On the other hand, Bi teaches that a license key/code can be used to limit the use of data to a certain amount of time [abstract L. 10-16].
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to use Bi’s teachings of using license codes to limit the use of the data in the method taught by the combination because software keys/unique codes will provide a secure way to limit the use of the sensor and they are easy to implement.
The combination of Say, Neel, Leonard and Bi teaches that the single use device can be replaced with a new one [see Say col. 27 L. 19-26]. This teaching that the single use device can be sold in a package. However, the combination does not teach that the license code is a written license code provided in the package.  
On the other hand,  Satkunanathan teaches that a license code can be printed/written on a packaging of a product that is sold to a user [col. 16 L. 66-67, col. 17 L. 1-2].
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to use Satkunanathan’s teachings of providing the license code in the package of the product being sold in the method taught by the combination because it will permit the manufacturer to associate a license code with each package that is going to be sold and it will permit the user to manually enter the code when the single use device is going to be used by the user.


Claim(s) 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Say et al. (US-6,175,752) in view of Neel et al. (US-8,147,426) and Leonard et al. (US-2004/0231772) as applied to claim 11 above, and further in view of Bi et al. (US-8,606,684).

In regards to claims 17, the combination of Say, Neel and Leonard, as applied in claim 11 above, further teaches that a key can be used by the system to limit the use of the data obtained by the sensor to a certain amount of time [see Neel col. 11 L. 52-61, col. 12 L. 59-65].  However, the combination does not teach that the key is a license code.
On the other hand, Bi teaches that a license key can be used to limit the use of data to a certain amount of time [abstract L. 10-16].
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to use Bi’s teachings of using software keys/unique codes to limit the use of data in the method taught by the combination because software keys/unique codes will provide a secure way to limit the use of the sensor and they are easy to implement.
The combination of Say, Neel, Leonard and Bi, further teaches that the license code is provided via download (electronic communication) [see Bi abstract L. 10-16].
The combination does not explicitly teach that the code is provided via communication selected from the claimed group. However, one of ordinary skill in the art, at the time of the invention, would have selected the communication used to provide the code from the claimed group because those type of communications provide reliable means of communication to provide the code to a user.  

Claim(s) 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Say et al. (US-6,175,752) in view of Neel et al. (US-8,147,426) and Leonard et al. (US-2004/0231772) as applied to claim 11 above, and further in view of Bi et al. (US-8,606,684) and Naressi et al. (US-8,441,338).

In regards to claims 19, the combination of Say, Neel and Leonard, as applied in claim 11 above, further teaches that a key can be received by the reusable device to limit the use of the data obtained by the sensor to a certain amount of time [see Neel col. 11 L. 52-61, col. 12 L. 59-65].  However, the combination does not teach that the key is received wirelessly.
On the other hand, Bi teaches that a license key/code can be used to limit the use of data to a certain amount of time [abstract L. 10-16].
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to use Bi’s teachings of using license codes to limit the use of the data in the method taught by the combination because software keys/unique codes will provide a secure way to limit the use of the sensor and they are easy to implement.
The combination of Say, Neel, Leonard and Bi teaches that the key that is received by the reusable device can be a license key [see Bi abstract L. 10-16]. However, the combination does not teach that the license key can be received wirelessly.
On the other hand, Naressi teaches that a license key can be obtained by reading an RFID tag storing the key with the device that uses the key [col. 27 L. 55-59]. This teaching means that the license key can be received wirelessly by the device using the key.
 It would have been obvious to one of ordinary skill in the art, at the time of the invention, to use Naressi’s teachings of receiving the license key wirelessly by reading an RFID tag in the method taught by the combination because an RFID tag provides secure means to store and to obtain the license key.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system. Status information for published applications may be obtained from either PAIR or Public PAIR. Status information for unpublished applications is available through Private Pair only. For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on how to access to Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN US OR CANADA) or (571) 272-1000. 

/FRANKLIN D BALSECA/Examiner, Art Unit 2685